EXHIBIT23.1 AKIN, DOHERTY, KLEIN & FEUGE, P.C. Certified Public Accountants 8610 North New Braunfels, Suite 101 San Antonio, Texas 78217 Telephone: 210-829-1300 Fax: 210-829-4080 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS As independent public accountants for Tootie Pie Company, Inc. (the "Company"), we hereby consent to the incorporation by reference in this Registration Statement on Form S-8of our report dated July 1, 2010, related to the financial statements included in the Company's Annual Report on Form 10-K for the year ended March 31, 2010, and to all references to our firm included in this Registration Statement. /s/ Akin, Doherty, Klein & Feuge, P.C. Akin, Doherty, Klein & Feuge, P.C. San Antonio, Texas March 2, 2011
